IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-14,622-18



                      EX PARTE JAMES LOGAN DIEZ, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NUMBER 12,797-B-W-15 IN THE 119TH DISTRICT COURT
                   FROM TOM GREEN COUNTY



       Per curiam.

                                         ORDER


       This is a post-conviction application for a writ of habeas corpus forwarded to this

Court pursuant to T EX. C ODE C RIM. P ROC. art. 11.07, § 3, et seq. Applicant was convicted

of the felony offense of burglary of a habitation and punishment was assessed at thirty years’

confinement. No direct appeal was taken.

       The Court received this writ application on June 2, 2014. On June 25, 2014, this

Court dismissed it because we believed the sentence had discharged. However, this sentence

will not discharge until 2016. This Court has determined that the writ was dismissed in error.
After reconsideration on its own motion, the Court finds that the application should have

been denied on the merits. Accordingly, the Court withdraws its prior order dismissing this

application and enters an order denying this application.

       Applicant’s writ application is denied.

DELIVERED: November 11, 2015
DO NOT PUBLISH